DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4 10-12, 14, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Zimmer et al. (US 2013/0304979) (hereafter Zimmer).
As per claims 1, 11 and 18, Zimmer teaches one or more non-transitory computer-readable media comprising one or more instructions that when executed on a processor configure the processor to perform one or more operations to: 
cause configuration of a Non-Volatile Dual Inline Memory Module (NVDIMM) device ([0031], lines 6-10, NVRAM 130 on DIMM) into a plurality of partitions (fig. 5, NVRAM with partitions; also note [0024] describes partitioning based on agent); 
cause the NVDIMM device to be byte addressable by an application ([0033], lines 1-3 wherein the NVRAM is byte addressable; see [0021] describing an agent what accesses the byte addressable NVRAM); 

As per claims 2, 12 and 19, Zimmer teaches wherein one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause the application to directly access the NVDIMM device and bypass one or more drivers ([0045, lines 12-16; also see [0015] wherein embodiments and features may be combined).
As per claims 4 and 14, Zimmer teaches wherein one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause configuration of the NVDIMM device to be mapped into an address space of the processor ([0025], wherein the access control vector maps agents to NVRAM and accessible to the processor/agents).
As per claim 10, Zimmer teaches wherein the NVDIMM device comprises one or more of: nanowire memory, Ferro-electric transistor random access memory (FeTRAM), magnetoresistive random access memory (MRAM), Spin Torque Transfer Random Access Memory (STTRAM), byte addressable 3- Dimentional Cross Point Memory, and Phase Change Memory (PCM) ([0018], PCM).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3, 13 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer et al. (US 2013/0304979) (hereafter Zimmer) as applied to claims 1, 11 and 18 above, and further in view of Cavallo (US 2008/0040540).
As per claims 3, 13 and 20, Zimmer teaches all of the limitations of claims 1, 11 and 18.  Zimmer does not explicitly teach one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to allow access to data interleaved across a plurality of NVDIMM devices.
However, Cavallo teaches one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to allow access to data interleaved across a plurality of NVDIMM devices ([0020]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of claimed invention to have combined the interleaving of Cavallo with the NVDIMM of Zimmer because it provides a means for data protection by using an interleaved RAID configuration ([0002]).
Claims 5-9 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer as applied to claims 1 and 11 above, and further in view of Berke (US 2016/0011802).

As per claims 5 and 15, Zimmer teaches all the limitations of claims 1 and 11.  Zimmer does not explicitly teach one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause a Basic Input/Output System (BIOS) to perform the configuration of the NVDIMM device.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the BIOS configuration of Berke with the memory of Zimmer because it enables transportability of a NVDIMM from one system to another ([0001]).
As per claims 6 and 16, Zimmer teaches all the limitations of claims 1 and 11.  Zimmer does not explicitly teach one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause configuration of the NVDIMM device in accordance with a Reliability, Availability, and Serviceability (RAS) mode.
However, Berke teaches one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause configuration of the NVDIMM device in accordance with a Reliability, Availability, and Serviceability (RAS) mode ([0019]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the BIOS configuration of Berke with the memory of Zimmer because it enables transportability of a NVDIMM from one system to another ([0001]).
As per claims 7 and 17, Zimmer teaches all the limitations of claims 1 and 11.  Zimmer does not explicitly teach one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause 
However, Berke teaches teach one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause configuration of the NVDIMM device at least in part based on information from an Advanced Configuration and Power Interface (ACPI) ([0021]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the BIOS configuration of Berke with the memory of Zimmer because it enables transportability of a NVDIMM from one system to another ([0001]).
As per claim 8, Zimmer teaches all the limitations of claim 1.  Zimmer does not explicitly teach one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause a BIOS to store a current version of configuration information for the NVDIMM device.
However, Berke teaches one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause a BIOS to store a current version of configuration information for the NVDIMM device ([0016]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the BIOS configuration of Berke with the memory of Zimmer because it enables transportability of a NVDIMM from one system to another ([0001]).
As per claim 9, Zimmer teaches all the limitations of claim 1.  Zimmer does not explicitly teach one or more instructions that when executed on the at least one processor configure the at 
However Berke teaches one or more instructions that when executed on the at least one processor configure the at least one processor to perform one or more operations to cause a BIOS to perform an initial configuration of the NVDIMM device in accordance with an address map of the processor ([0030] mapping tables; [0031], mapped out addresses; [0020] mapping out on new system).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the BIOS configuration of Berke with the memory of Zimmer because it enables transportability of a NVDIMM from one system to another ([0001]).
Response to Arguments
In light of Applicant’s amendments, the objections to the specification are withdrawn.
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. 
Applicant submits that the prior art does not teach wherein “the application is capable of direct access to the NVDIMM device as a block device via load/store instructions.”  
Examiner respectfully disagrees.  Zimmer teaches hot the byte addressability of NVRAM 130 can be used by the storage drive to move blocks of the NVRAM storage 150 and emulate block accessible mass storage ([0045]).   This portion of the cited reference teaches wherein the application is capable of direct access to the NVDIMM device as a block device via load/store instructions.  For at least these reasons, the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GURTEJ BANSAL/Primary Examiner, Art Unit 2139